 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MILTON O. CRAWFORD,                                   Case No.: 2:18-cv-01156-APG-CWH

 4          Plaintiff                                     Order Denying Motion for Default
                                                                    Judgment
 5 v.
                                                                      [ECF No. 6]
 6 THE KROGER COMPANY,

 7          Defendant

 8         Plaintiff Milton O. Crawford filed a motion for default judgment, attempting to obtain a

 9 judgment in a separate case, 2:12-cv-00122-GMN-GWF. ECF No. 6. I deny the motion because

10 Crawford cannot revive that case or obtain judgment in that case by filing a motion for default

11 judgment in this case. To the extent Crawford is seeking a default judgment in this case, his

12 motion is premature.

13         IT IS THEREFORE ORDERED that plaintiff Milton Crawford’s motion for default

14 judgment (ECF No. 6) is DENIED.

15         DATED this 8th day of November, 2018.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
